         Case 1:14-cv-02953-PAE Document 429 Filed 02/17/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 JOHN DOE and JANE DOE, Individually and
 on behalf of M.S. an Infant, as Next Friends,
                                                                      14 Civ. 2953 (PAE) (JLC)
                                        Plaintiff,
                        -v-                                                    ORDER

 JOSEPH LIMA, Bureau Chief of the Manhattan
 VI Area Office of the New York State Division of
 Parole; Parole Officer EMILY SCOTT; Parole
 Officer SIMON VALERIO; Senior Parole Officer
 RICHARD ROSADO; and Senior Parole Officer
 JAMES CAPPIELLO,

                                        Defendants.


PAUL A. ENGELMAYER, District Judge:

       On November 25, 2020, the Court was informed that the parties had reached a settlement

and intended to submit a proposed agreement to state decision-makers for review and approval

by December 11, 2020. Dkt. 424. The Court directed the parties to file a joint status report

updating it on the status of settlement approval “by December 14, 2020, and every 30 days

thereafter until the agreement is finalized and submitted to the Court for its approval.” Id. On

December 14, 2020, the parties reported that they had submitted their agreement to the relevant

state decision-makers. Dkt. 425. On January 13, 2021, the parties reported that those decision-

makers had not reached a decision as to the proposed settlement agreement. Dkt. 427. Thirty

days have passed since that update, but the Court has not received anything further from the

parties. In accord with the Court’s prior order, the parties are directed to file their monthly status

report by Friday, February 19, 2021, at 5:00 p.m. That filing should set forth their views as to

whether the final pretrial conference, scheduled for February 26, 2021, should go forward.
       Case 1:14-cv-02953-PAE Document 429 Filed 02/17/21 Page 2 of 2




      SO ORDERED.
                                              PaJA.�
                                              ____________________________
                                              Paul A. Engelmayer
                                              United States District Judge

Dated: February 17, 2021
       New York, New York




                                     2
